Title: To James Madison from Isaac Cox Barnet, 25 September 1806
From: Barnet, Isaac Cox
To: Madison, James



Sir
Rue du Bourg No. 128 Paris Septr. 25th: 1806

I had the honor to write to you on the 26 March, 23 & 24 April, 29 May & 24 July last which I hope have been received.  I have now that of transmitting a Report of the Vessels of the United States which have entered and cleared at the Port of Cherbourg since the 31st: December 1805 to the 1st: of July last exclusively.  The account of disbursements for seamen & that with the united States at that Port remain the same as that which was transmitted with the report of the preceding six months.
I received on the 23d. inst: from your Department a Copy of the laws past at the 1st: Session of the 9th. Congress  As it was under Cover it was taxed as a letter (tho’ it contained none) 25 francs, but upon my representations to the Administrators of the Post office it was returned to me for the tax of pamphlets, 2 francs 75 cs; permit me to suggest that this inconvenient charge may be obviated if you would please to direct such pamphlets in future to be inclosed either to the Consul at the port of destination or to be put under Cross bands, & to omit in the address the words "Department of State."  I have the honor to be With great respect Sir, Your Most Obedient Servant

I Cox Barnet


I never received those of the  Session of the 8th. Congress

